M.D. Appeal Dkt.
18 - 2019


                         IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


     IN THE INTEREST OF: J.M.G., A MINOR             : No. 550 MAL 2018
                                                     :
                                                     :
     PETITION OF: J.M.G.                             : Petition for Allowance of Appeal from
                                                     : the Order of the Superior Court


                                               ORDER



    PER CURIAM

             AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

    is GRANTED. The issue, as stated by Petitioner, is:

             Where the trial court violates the psychiatrist/patient privilege of a minor who had
             previously been placed in a juvenile delinquency facility and ordered to participate
             in ongoing mental health treatment, and where the trial court allowed, over
             objection, statements made by the juvenile to his psychiatrist and/or psychologist
             to be provided to the Sexual Offender Assessment Board (SOAB) pursuant to an
             Act 21 civil commitment procedure, is the violation harmless error?